Citation Nr: 1146915	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vertigo. 

2.  Entitlement to service connection for vertigo. 

3.  Whether the reduction of the evaluation of service-connected bilateral hearing loss disability from 20 percent to 10 percent disabling, effective April 1, 2008, was proper. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to March 1959. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a June 2007 rating decision, the RO declined to reopen the Veteran's claim for vertigo and proposed to reduce the evaluation for service-connected bilateral hearing loss disability from 20 percent to 0 percent disabling.  In a January 2008 rating decision, the RO reduced the evaluation for service-connected bilateral hearing loss disability from 20 percent to 10 percent disabling effective April 1, 2008.  

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied service connection for vertigo; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the January 1995 rating decision raises a reasonable possibility of substantiating the claim of service connection for vertigo. 

3.  In a July 2001 rating decision, the RO increased the disability evaluation assigned for the Veteran's service connected bilateral hearing loss disability from noncompensable to 20 percent, effective from May 29, 2001. 

4.  The 20 percent rating for the Veteran's service-connected bilateral hearing loss had been in effect for more than five years at the time it was reduced to 10 percent, effective April 1, 2008.

5.  The evidence of record at the time of the reduction reflects hearing loss disability, at worst, of Level II in the right ear and Level VI in the left ear during the applicable period; these findings represent material improvement in the Veteran's bilateral hearing loss disability.  

6.  The reduction in rating was carried out in accordance with applicable procedures under governing VA laws and regulations.


CONCLUSIONS OF LAW

1.  The January 1995 RO decision that denied the Veteran's claim of service connection for vertigo is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for vertigo.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for restoration of a 20 percent evaluation for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in January 2007, prior to the June 2007 and January 2008 rating decisions, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The January 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for vertigo.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to the decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA audiological examinations during the applicable appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In reaching this conclusion, the Board acknowledges the Veteran's assertion that the VA examiners' use of the Maryland CNC speech discrimination test is an inadequate measure of his hearing loss disability and that current VA audiological testing methods are ineffective when compared with the methods used in the private sector.  However, as discussed in greater detail below, the Board finds little merit in this argument based upon current VA regulations for evaluating hearing loss disabilities.  The Board is not at liberty to sidestep guidelines prescribed in the regulations and is bound by pertinent laws and regulations governing VA benefits.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has declined to present evidence and argument in support of his claims in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.  

Claim to Reopen

In a January 1995 rating decision, the RO denied service connection for vertigo.  The Veteran was informed of that decision and he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The January 1995 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

The claim of entitlement to service connection for vertigo may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in November 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decisions consisted of service treatment records, VA and private medical records, and VA examination reports.  These records showed subjective complaints of vertigo and a diagnosis of asymptomatic vertigo.  

In denying the Veteran's service connection claim for vertigo in January 1995, the RO noted that a VA examination in December 1994 was negative for vertigo and accordingly found that there was no current evidence of vertigo.  To reopen the claim, the new evidence must show that the Veteran currently has vertigo related to service.  

Pertinent evidence received since the last final decision for the claim of service connection includes VA and private treatment records/examination reports.  Also among the additional records are the Veteran and his wife's statements as to the Veteran's on-going complaints of vertigo and continuity of symptoms since service.

In this regard, the Board notes that the Veteran and his wife are competent to give evidence about what the Veteran experienced, such as continuity of symptoms of vertigo which are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran and his wife's statements regarding symptoms of vertigo, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The newly submitted evidence includes the Veteran and his wife's statements of continuity of symptoms of vertigo since service discharge reasonably demonstrate that the Veteran has vertigo related to service.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the claim is reopened.

Rating Reduction

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a pure tone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85 (2011).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz  (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2011).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2011).  

In a July 1960 rating decision, the RO granted service connection for bilateral hearing loss disability and assigned a non-compensable evaluation.  The Veteran filed numerous claims, to increase his disability evaluation, which were denied until a July 2001 rating decision.  In that rating decision, the RO increased the disability evaluation for bilateral hearing loss disability to 20 percent disabling, effective May 29, 2001.  In November 2006, the Veteran filed a claim for an increased rating.  A VA examination was conducted in January 2007 which showed improvement.  In a June 2007 rating decision, the RO proposed to reduce the disability evaluation to non-compensable.  Following receipt of private medical evidence in July 2007 which showed worse speech discrimination, the RO provided the Veteran another examination in December 2007.  Subsequently in a January 2008 rating decision, the RO reduced the evaluation for bilateral hearing loss disability to 10 percent disabling effective April 1, 2008.  The Veteran appealed the reduction, and is seeking restoration of the 20 percent rating. 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011). 

Based on a review of this procedural history, the Board concludes that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was advised of the proposed reduction and given the reasons in the June 2007 rating decision and a letter dated in June 2007, and afforded an opportunity to present additional evidence.  Thereafter, the January 2008 rating decision reduced the evaluation prospectively effective April 1, 2008.  Thus, the Veteran was notified of his rights, given an opportunity for a hearing, and given time to respond.  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e) (2011).  The Veteran has not asserted that these procedural provisions were not followed.  Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the reduction of the hearing loss rating, which resulted in a reduction of the Veteran's benefits. 

In addition to the procedural actions regarding reductions, 38 C.F.R. § 3.344 address the stabilization of disability evaluations.  This regulatory provision provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011).  

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which have continued for long periods at the same level (5 years or more).  In this case, the Board notes that the 20 percent rating for the Veteran's bilateral hearing loss disability was in effect from May 2001 to April 2008, a period of more than five years.   Accordingly, the provisions of 38 C.F.R. § 3.344(a) are applicable in the present case.  

The record reflects that a June 2001 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

5
40
70
65
LEFT

5
75
100
100

The pure tone threshold average was 45 decibels in the right ear and 70 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 percent in the left ear.  

The hearing impairment levels correspond to Level III in the right ear and Level VI in the left ear under Table VI.  However, as the Veteran's hearing impairment in the left ear met the requirements under 38 C.F.R. § 4.86(b), his left ear hearing impairment could be evaluated under either Table VI or Table VIa.  Under Table VIa, his left ear hearing impairment would be also be Level VI, and would be raised to the next higher Roman numeral, VII.  38 C.F.R. § 4.86(b) (2011).  Intersecting Levels III and VII under Table VII shows a 20 percent rating.  In a July 2001 rating decision, the RO assigned a 20 percent rating for hearing loss effective the date of the claim for an increased evaluation.   

Following the claim for increased rating filed in November 2006, a VA examination was performed in January 2007.  The following pure tone thresholds, in decibels, were noted:




HERTZ




1000
2000
3000
4000
RIGHT

0
45
75
70
LEFT

5
75
95
95

Puretone threshold average was 48 decibels in the right ear and 68 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  

The hearing impairment levels correspond to Level I in the right ear and Level III in the left ear under Table VI.  However, as the Veteran's hearing impairment in the left ear met the requirements under 38 C.F.R. § 4.86(b), his left ear hearing impairment can be evaluated under either Table VI or Table VIa.  Under Table VIa, his left ear hearing impairment would be Level V, and would be raised to the next higher Roman numeral, VI.  38 C.F.R. § 4.86(b) (2011).  The test results were thus consistent with a noncompensable rating under Table VII.  

In a June 2007 rating decision, the RO proposed to reduce the evaluation for bilateral hearing loss disability to a non-compensable evaluation.  

The Veteran was provided another VA examination in December 2007, the report of which noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

5
50
75
75
LEFT

5
75
95
90

Puretone threshold average was 51 decibels in the right ear and 66 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 80 percent in the left ear.  

The hearing impairment levels correspond to Level II in the right ear and Level IV in the left ear under Table VI.  However, as the Veteran's hearing impairment in the left ear met the requirements under 38 C.F.R. § 4.86(b), his left ear hearing impairment can be evaluated under either Table VI or Table VIa.  Under Table VIa, his left ear hearing impairment would be Level V, and would be raised to the next higher Roman numeral, VI.  38 C.F.R. § 4.86(b) (2011).  The test results were thus consistent with a 10 percent disability rating under Table VII.  

In light of the findings of the January 2007 and December 2007 VA examinations, the RO issues a January 2008 rating decision that reduced the evaluation for bilateral hearing loss disability to 10 percent disabling.  The Board observes that VA audiological testing during the applicable period reflects findings consistent with no more than a 10 percent disabling rating.  

With respect to the provisions of 38 C.F.R. § 3.344(a), the Board observes that the reduction in the evaluation for the Veteran's hearing loss disability was not based on a single examination, rather it was based on reevaluation which showed findings consistent with no more than a 10 percent hearing loss disability.  These examination report included relevant audiological findings sufficient to rate the Veteran's hearing loss disability under current VA regulatory provisions and were at least as thorough as the 2001 examination that established the 20 percent disability rating.  There is nothing in the record to reflect that improvement would not be maintained under the ordinary conditions of life.  

In light of the foregoing, the Board concludes that all relevant procedural requirements have been met and, at the time of the reduction, the preponderance of the competent and probative evidence reflected that the Veteran's hearing loss warranted no more than a 10 percent rating. 

In reaching this conclusion, the Board observes that the record also includes a July 2007 letter from A.I. Dzul, M.D. noting that the Veteran's audiogram demonstrated bilateral high frequency sensorineural hearing loss at 3000 and 4000 hertz, with normal hearing in the lower frequencies (500 and 1000 hertz).  Dr. Dzul also indicated that discrimination scores were 68 percent in the right ear and 52 percent in the left ear.  Referring to the June 2007 VA rating decision showing that speech discrimination was 96 percent in the right ear and 84 percent in the left ear, Dr. Dzul stated that audiometry he performed showed significantly worse discrimination scores and that the VA audiometric measurements were incorrect.  The Board notes that Dr. Dzul did not submit an audiometric chart or provide specific values for each of the specified frequencies so there is no way of evaluating the Veteran's hearing loss in accordance with VA regulations.  Additionally, it is unclear whether the speech testing was conducted in accordance with the Maryland CNC test.  

Furthermore, the December 2007 VA examiner also addressed the inconsistent findings in speech discrimination between VA testing and this private record.  In reviewing the claims folder, the examiner indicated that there were several possibilities for the differences in speech discrimination scores.  She pointed to the test material used, stating that VA requires Maryland CNC and private audiologists use the NU6.  The examiner added that private examiners only test at one intensity level while VA rating requires the use of multiple levels to obtain maximum pb or best understanding.  The Board notes the Veteran's contentions that NU6 testing is more accurate and reliable than the Maryland CNC test.  However, current VA regulations only provide evaluation using the Maryland CNC controlled speech discrimination test and do not provide guidance for any other speech discrimination test, and thus the Board can only evaluate the severity of the Veteran's hearing loss disability using the Maryland CNC test.  See supra 38 C.F.R. § 4.85 (2011).  Accordingly, without pertinent puretone thresholds and the uncertainty of whether this examination included the required speech discrimination test, the Board concludes that the findings contained in the July 2007 are insufficient to rate the Veteran in accordance with 38 C.F.R. § 4.85(a) and is therefore entitled to no probative weight. 
While the Veteran contends that his hearing did not improve but had only gotten worse, the extent of hearing loss requires medical testing to determine.  The Veteran, while competent to report symptoms of hearing loss, is not competent to report that his hearing acuity is sufficient to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not competent to state that his hearing impairment is manifested by puretone average thresholds and speech discrimination scores that are sufficient to establish a rating greater than 10 percent.  

The Board acknowledges that testing performed in June 2001 reflects a 20 percent hearing loss disability.  However, testing conducted seven years before the reduction took place is not representative of the status of hearing loss at a time contemporaneous to the reduction.  The Board finds that the competent and probative medical evidence contemporaneous to the reduction showing improvement is more probative than a worsening of hearing loss shown seven years before the rating reduction. 

Accordingly, the Board concludes that the reduction from 20 percent to 10 percent disabling for hearing loss disability on April 1, 2008, was proper, and restoration is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

New and material evidence to reopen the claim of service connection for vertigo has been received; to this limited extent, the appeal is granted.

The reduction in the evaluation from 20 percent to 10 percent for bilateral hearing loss disability was proper. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran essentially contends that currently has vertigo related to service.  While service treatment records are negative for any findings of complaints of vertigo, the Veteran has stated that he has had vertigo ever since service.  The Veteran is competent to state what he experienced during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   Accordingly, the Board finds that an examination is necessary to determine the onset and etiology of the Veteran's current vertigo.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011) (noting VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of his current vertigo.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine whether there is a 50 percent or greater probability that vertigo is related to the Veteran's military service.

In addition, the examiner must comment on the approximate date of onset and etiology of current vertigo as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's lay statement regarding the onset of symptoms and continuity of such symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


